This is an original petition here for a writ of mandamus to compel the superior court of the county of Stanislaus to take certain action prayed for in the petition. An alternative writ issued, and afterward a demurrer to the petition was interposed and the case was submitted on the demurrer.
The petition sets forth that on March 10, 1900, petitioner presented to said superior court, respondent herein, a written verified accusation in which it was alleged that one Baker, a director of the Modesto Irrigation District, had refused and neglected to perform his official duty as such director, and was so refusing and neglecting it; that "at said time the said plaintiff above named, by his attorneys, demanded of the said court that said court cite the said defendant, C.C. Baker, to appear before the said court, at a time not more than ten nor less than five days from the time said accusation was presented, to answer said accusation; and that said court refused to issue said citation," or to take any further action upon the accusation. The prayer of the petition is that a writ issue requiring respondent "to issue said citation" and to proceed with the hearing of the same. The accusation was based upon the provisions of section 772 of the Penal Code.
It is not necessary for us here to discuss the constitutionality of said section 772, or the validity under it of any process not in the name of "The people of the state of California," or the question whether a person can be punished criminally by "removal from office," and a fine of five hundred dollars, without a jury trial, or any of the other objections taken by counsel for respondent to the validity of said section; because, in our opinion, the petition does not present a case which calls for the exercise of the writ of mandamus. *Page 185 
It is the general rule that mandamus does not lie to control the discretion of a court or judicial officer; and, whatever exceptions there may be to this general rule, it is clear that a court cannot be made by mandamus to exercise its discretion in a particular manner. (High's Extraordinary Legal Remedies, sec. 156; Francisco v. Manhattan etc. Co., 36 Cal. 286; Strong v.Grant, 99 Cal. 100; Lewis v. Barclay, 35 Cal. 213; People v.Weston, 28 Cal. 640.) It is also a rule that a court will not do the vain and fruitless thing of issuing a writ where nothing can be accomplished by it. (High's Extraordinary Legal Remedies, sec. 14; Boyne v. Ryan, 100 Cal. 265.) We think that either of the above-stated rules precludes the rightful issuance of the writ in the case at bar.
A court can be compelled to act, but, having acted, its act cannot be reviewed on mandamus; or, as the rule is stated inShine v. Kentucky Cent. R.R. Co., 85 Ky. 177: "Mandamus will lie to set a court in motion, but not to control the result." Whether or not a court has acted within the meaning of this rule depends upon the nature of the proceedings before it, the method by which its action is solicited, and the manner in which the action is to be expressed. A court may act as efficiently by refusing as by granting a motion or request. Ordinarily, in civil cases, the judge has nothing to do with bringing a party into court; that is accomplished by process issued by a ministerial officer, and the judge has no opportunity of exercising his discretion to determine, in the first instance, whether or not the process should issue. When his attention is first called to the case he finds the party already in court — brought there by means over which he had theretofore no control; and, if he determines that the case is improperly there, he must express his determination by some affirmative action, such as sustaining a demurrer, or dismissing the action. The same is true in criminal actions, at least in the higher courts, where cases are brought into court by previous acts of some other tribunals, such as grand juries and committing magistrates; and, as to magistrates, no one would claim that they could be compelled by mandamus to issue warrants of arrest. (See High's Extraordinary Legal Remedies, sec. 257;United *Page 186 States v. Lawrence, 3 Dall. 42.) Now, under section 772 of the Penal Code, the party against whom the accusation is made can be brought into court only by a citation issued by the court itself; and the court must, in the first instance, exercise its discretion in determining whether or not a citation should issue. Certainly, no one would seriously claim that under this section "any person" can, by any sort of an instrument which he chooses to call an "accusation," compel a court to put a citizen on trial for a criminal offense. The court must first judicially determine whether a citation should issue upon the accusation; and, when it has refused to issue the citation, it has acted on the matter before it. How else could it act if its judicial determination be that the citation should not issue? And having thus acted — no matter how erroneously — it cannot be compelled by mandamus to change its action and exercise its discretion in a different manner.
Moreover, a mandate from this court to the respondent to do the formal act of issuing a citation would accomplish nothing; for while this court could compel the respondent, against its will and contrary to its judgment, to issue the citation, it could not prevent respondent from dismissing the proceeding, or compel it to reinstate the same after such dismissal. (High's Extraordinary Legal Remedies, sec. 154, and cases cited to note 2 on pages 172;People v. Weston, supra; Lewis v. Barclay, supra; People v.Sexton, 24 Cal. 78; Sankey v. Levy, 69 Cal. 244.) In this respect the case at bar is much like that of Boyne v. Ryan, supra, where it was held that a writ of mandamus would not be issued to compel a district attorney, against his will and judgment to commence a certain action even though he ought to have done so, because it "would be an idle thing in the absence of power to compel him to prosecute it to final judgment." It was there said as follows: "A court will not do a vain or fruitless thing, or undertake bymandamus what cannot be accomplished." As was said by Chancellor Kent in Trustees etc. v. Nicoll, 3 Johns. 598: "It has hitherto been considered as a settled principle that a court will not undertake to exercise power but when they exercise it to some purpose." Moreover, it has been held that there is no appeal from a judgment rendered upon an accusation under section 772 — *Page 187 
at least by the accuser. (In re Curtis, 108 Cal. 661, and cases there cited.) Therefore, query, Is not the case at bar within the rule declared in Lewis v. Barclay, supra, Fairchild v. Wall,93 Cal. 401, and Wood v. Strother, 76 Cal. 545,1 that where the determination of the tribunal or officer is final it cannot be disturbed either on mandamus or in any other way?
It is to be remembered that where there is probable cause for believing that a public officer has been guilty of misconduct in office an ample remedy is afforded the people by section 758 and the sections which immediately follow it, under which he may be indicted and have a fair trial before a jury.
The demurrer is sustained and the proceeding is dismissed.
Garoutte, J., Van Dyke, J., Harrison, J., and Henshaw, J., concurred.
1 9 Am. St. Rep. 249.